DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/27/22 have been fully considered but they are not persuasive.  Applicant states that the reference of Hall fails to teach of obtain, from the memory, information on the region associated with received identification information in response to reception of the identification information from the device and obtaining the configuration file in response to a selection of the configuration file by the user (Applicants Remarks page 10).  Examiner disagrees with Applicant.  Hall teaches:  the information processing system including system circuitry configured to associate a region of the image data subjected to image processing with the identification information (an OCR process may be used to extract the data value from the new coordinate area of the data field, paragraph 58), 
store, in a memory (memory device 230, paragraph 36), the identification information in association with region information (expected coordinate areas or regions of the resource document associated with data fields, paragraph 56, click and drag a rectangular selection area, paragraph 58) indicating a region of the image data to be subjected to image processing (extract values of data field, paragraph 57, in order to prevent received user instruction, the received instruction (the coordinate selected by the user associate with regions of data field of the document) inherently/obviously have to store in a memory first before it can be processed by processing device 220 of paragraph 36, especially when the processing device is busy processing other functions discussed in paragraph 36)
obtain, from the memory (memory device 230, paragraph 36, note, memory 230 storing instruction and data required for processing device 220), information on the region associated with received identification information in response to reception of the identification information from the device (paragraph 0056, process 414 and 416, 418 of fig. 4, note: fig. 4 is a flow chart that can loop back infinite time).
Note: Hall does not clearly state that the image data and identification information are send in response to user entering identification information.  However, paragraph 84, Hall states once the expected coordinate area has been received or determined, the process 500 may include block 616, where the system applied data field specific OCR process.  Paragraph 83 states new image coordinate boundaries provided by the user.  Paragraph 54 states OCR engine 120 to perform data field specific OCR process. Paragraph 29 states OCR engine 120 can receive image from…computing device system 300…OCR engine is a component of the management entity system 200. Paragraph 27 states computer device system 300 may also be configured to transmit data and other information associated with the images of the resource documents, processing templates for those resource documents OCR instructions or the like to the managing system 200.  Since the OCR instruction and image data can only be transmitted separately or together (finite solutions), it would have been obvious to have image data and identification information to send in response to user entering identification information such that the data field specific OCR process can be carried out promptly without having to wait for OCR instruction or image data.

Applicant further argues Hall is completely silent about obtaining the configuration file in response to a use selection the configuration file.
In response:  414 of fig 4, receive a user input of a new coordinate area associated with the missing data field.  Examiner is not using selection of configuration file for the selection of identification information from user.
 The rejection is maintained.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al US 2019/0026579 in view of Nanaumi US 2016/0269586.
Regarding claim 1, Hall et al teaches a data output system (system environment 100 for processing images of resource documents using dynamic optical character recognition techniques (paragraph 0024) comprising: 
an information processing system (200, fig. 2); and 
a device (300, fig. 3, paragraph 25) communicably connected with the information processing system via a network (environment 100 includes a managing entity system 200, a computing device system 300, an optical character recognition (OCR) engine 120, a resource processing system 130, and one or more third party systems 140. Each of these systems and the OCR engine 120 may be components of one or more other systems or in network communication with each other via the network 150 (paragraph 0024)), 
transmit, in response to acceptance of a selection of identification information from a user (user request capture an image of the resource document, paragraph 64, user click and drag a rectangular selection area, paragraph 58),  identification information (note: the selection area (new coordinate area) identified an OCR process to be processed to the coordinate area of data field, paragraph 58, transmit data and other information associated with the image of the resource document OCR instruction paragraph 27, note identified an OCR process to be processed to the coordinate area of data field can be read as OCR instruction) and image data (automatically transmit the image of the resource document, paragraph 64), to the information processing system (managing entity system 200, OCR engine 120 or resource processing system 130 paragraph 27-28) (user input may be a selected snippet of the image of the resource document, as selected or otherwise generated by the user (e.g., a data field specialist). the user may use a mouse of the computing device user interface to click and drag a rectangular selection area around the actual position of the data field. an optical character recognition (OCR) process may be used to extract the data value from the new coordinate area of the data field (paragraph 0058).  Once the resource data value is extracted, the extracted resource data value is transmitted to the resource processing system, as shown in block 410. The new coordinate area for the data field may be linked with the originating account of the resource document.  Once the resource data value is extracted and the new coordinate area has been received, the process 400 may continue to block 418 where the new coordinate area is linked with the resource document type or the resource document source (paragraph 0059)), 
the information processing system including system circuitry configured to associate a region of the image data subjected to image processing with the identification information (an OCR process may be used to extract the data value from the new coordinate area of the data field, paragraph 58), 
store, in a memory (memory device 230, paragraph 36), the identification information in association with region information (expected coordinate areas or regions of the resource document associated with data fields, paragraph 56, click and drag a rectangular selection area, paragraph 58) indicating a region of the image data to be subjected to image processing (extract values of data field, paragraph 57, in order to prevent received user instruction (the coordinate selected by the user associate with regions of data field of the document), the received instruction inherently/obviously have to store in a memory first before it can be processed by processing device 220 of paragraph 36, especially when the processing device is busy processing other functions discussed in paragraph 36)
obtain, from the memory (memory device 230, paragraph 36, note, memory 230 storing instruction and data required for processing device 220), information on the region associated with received identification information in response to reception of the identification information from the device (paragraph 0056, process 414 and 416, 418 of fig. 4, note: fig. 4 is a flow chart that can loop back infinite time).
Note: Hall does not clearly state that the image data and identification information are send in response to user entering identification information.  However, paragraph 84, Hall states once the expected coordinate area has been received or determined, the process 500 may include block 616, where the system applied data field specific OCR process.  Paragraph 83 states new image coordinate boundaries provided by the user.  Paragraph 54 states OCR engine 120 to perform data field specific OCR process. Paragraph 29 states OCR engine 120 can receive image from…computing device system 300…OCR engine is a component of the management entity system 200. Paragraph 27 states computer device system 300 may also be configured to transmit data and other information associated with the images of the resource documents, processing templates for those resource documents OCR instructions or the like to the managing system 200.  Since the OCR instruction and image data can only be transmitted separately or together (finite solutions), it would have been obvious to have image data and identification information to send in response to user entering identification information such that the data field specific OCR process can be carried out promptly without having to wait for OCR instruction or image data.
Although updating identification the image coordinate area (identification information) with value extracted by OCR (image processing) (420, fig. 4) appears inherently required output result extracted by OCR processing to associate with the image coordinate area, Hall et al fails to clearly teach output a result of image processing on the region identified with the information on the region that is obtained from the memory.
Nanaumi teaches output a result of image processing on a region identified with the information on the region that is obtained from the memory (information stored in the operation history database 1300 (memory), a transmission history record 1610 indicates that the selection region 1603 of the FAX image 1600 is selected, identification information is “code”, and an OCR result of “3891120” is transmitted (output) without correction in the transmission confirmation screen 1500 (paragraph 0129))
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Hall et al to include: output a result of image processing on the region identified with the information on the region that is obtained from the memory.
The reason of doing so is to allow user to view the processed result of the regions of a document and to be able to make improvement or save time for future image processing using the system.

Regarding claim 2, Hall et al teaches wherein the device circuitry is configured to accept a selection of the identification information among a plurality of the identification information from a user (fig. 7a to 7c showing a lot of coordinate area of data field to be selected by a user), and transmit the image data and the identification information identified by the selection to the information processing system (see rejection of claim 1)


Regarding claim 3, Hall et al teaches wherein the system circuitry is configured to perform OCR processing on the region indicated by the region information indicating (paragraph 58, OCR process may be used to extract the data values from the new coordinate area).

Regarding claim 4:  Hall teaches wherein the identification information is identification information from an icon displayed by the device (see icon to be processed on, paragraph 91 and 94 also see display an outline or highlighted area that indicates the expected coordinate of the data field, paragraph 77)

Regarding claim 12, Hall et al teaches wherein the device is an image processing apparatus having a scan function (resource processing system 130 includes a camera, scanner, or other imaging device that is configured to capture an image of a resource document or multiple images of a resource document (paragraph 0032).

Regarding claim 13, Hall et al teaches wherein the device is a personal computer or a smartphone (Other types of computing device systems 300 may include mobile computing devices, mobile phones, portable digital assistants (PDAs), pagers, televisions, gaming devices, laptop computers, cameras, video recorders, audio/video player, radio, GPS devices, or any combination of the aforementioned (paragraph 0044).

Regarding claim 14, Hall et al teaches an information processing system (system environment 100 for processing images of resource documents using dynamic optical character recognition techniques (paragraph 0024); environment 100 includes a managing entity system 200, a computing device system 300, an optical character recognition (OCR) engine 120, a resource processing system 130, and one or more third party systems 140. Each of these systems and the OCR engine 120 may be components of one or more other systems or in network communication with each other via the network 150 (paragraph 0024), the information processing system comprising circuitry configured to: 
store, in a memory (memory device 230, paragraph 36), region information indicating a region to be (expected coordinate areas or regions of the resource document associated with data fields, paragraph 56, click and drag a rectangular selection area, paragraph 58) subjected to image processing in associated with identification information (extract values of data field, paragraph 57, note in order to prevent received user instruction (the coordinate selected by the user associate with regions of data field of the document), the received instruction inherently/obviously have to store in a memory first before it can be processed by processing device 220 of paragraph 36, especially when the processing device is busy processing other functions discussed in paragraph 36),
receive identification information (user request capture an image of the resource document, paragraph 64, user click and drag a rectangular selection area, paragraph 58) note: the selection area (new coordinate area) identified an OCR process to be processed to the coordinate area of data field, paragraph 58, transmit data and other information associated with the image of the resource document OCR instruction paragraph 27, note identified an OCR process to be processed to the coordinate area of data field can be read as OCR instruction) and image data (automatically transmit the image of the resource document, paragraph 64), (user input may be a selected snippet of the image of the resource document, as selected or otherwise generated by the user (e.g., a data field specialist). the user may use a mouse of the computing device user interface to click and drag a rectangular selection area around the actual position of the data field. an optical character recognition (OCR) process may be used to extract the data value from the new coordinate area of the data field (paragraph 0058).  (Once the resource data value is extracted, the extracted resource data value is transmitted to the resource processing system, as shown in block 410. The new coordinate area for the data field may be linked with the originating account of the resource document.  Once the resource data value is extracted and the new coordinate area has been received, the process 400 may continue to block 418 where the new coordinate area is linked with the resource document type or the resource document source (paragraph 0059)); and 
obtain, from the memory, the region information in response to reception of the identification information (paragraph 0056, process 414 and 416, 418 of fig. 4, note: fig. 4 is a flow chart that can loop back infinite time).
Note: Hall does not clearly state that the image data and identification information are send in response to user entering identification information.  However, paragraph 84, Hall states once the expected coordinate area has been received or determined, the process 500 may include block 616, where the system applied data field specific OCR process.  Paragraph 83 states new image coordinate boundaries provided by the user.  Paragraph 54 states OCR engine 120 to perform data field specific OCR process. Paragraph 29 states OCR engine 120 can receive image from…computing device system 300…OCR engine is a component of the management entity system 200. Paragraph 27 states computer device system 300 may also be configured to transmit data and other information associated with the images of the resource documents, processing templates for those resource documents OCR instructions or the like to the managing system 200.  Since the OCR instruction and image data can only be transmitted separately or together (finite solutions), it would have been obvious to have image data and identification information to send in response to user entering identification information such that the data field specific OCR process can be carried out promptly without having to wait for OCR instruction or image data.
Although updating identification the image coordinate area (identification information) with value extracted by OCR (image processing) (420, fig. 4) appears inherently required output result extracted by OCR processing to associate with the image coordinate area, Hall et al fails to clearly teach output a result of image processing on the region identified with the information on the region that is obtained from the memory.
Nanaumi teaches output a result of image processing on a region identified with the information on the region that is obtained from the memory (information stored in the operation history database 1300 (memory), a transmission history record 1610 indicates that the selection region 1603 of the FAX image 1600 is selected, identification information is “code”, and an OCR result of “3891120” is transmitted (output) without correction in the transmission confirmation screen 1500 (paragraph 0129))
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Hall et al to include: output a result of image processing on the region identified with the information on the region that is obtained from the memory.
The reason of doing so is to allow user to view the processed result of the regions of a document and to be able to make improvement or save time for future image processing using the system.
The reason of doing so is to allow user to view the processed result of the regions of a document and to be able to make improvement or save time for future image processing using the system.

Regarding claim 15, Hall et al teaches an image processing method comprising: 
associating a region subjected to image processing with identification information (OCR process may be used to extract the data value from the new coordinate area of the data field, paragraph 58); 
receiving, in response to a device accepting a selection of the identification information from a user (user request capture an image of the resource document, paragraph 64, user click and drag a rectangular selection area, paragraph 58), the identification information (note: the selection area (new coordinate area) identified an OCR process to be processed to the coordinate area of data field, paragraph 58, transmit data and other information associated with the image of the resource document OCR instruction paragraph 27, note identified an OCR process to be processed to the coordinate area of data field can be read as OCR instruction) and image data (automatically transmit the image of the resource document, paragraph 64), from the device (user input may be a selected snippet of the image of the resource document, as selected or otherwise generated by the user (e.g., a data field specialist). the user may use a mouse of the computing device user interface to click and drag a rectangular selection area around the actual position of the data field. an optical character recognition (OCR) process may be used to extract the data value from the new coordinate area of the data field (paragraph 0058).  (Once the resource data value is extracted, the extracted resource data value is transmitted to the resource processing system, as shown in block 410. The new coordinate area for the data field may be linked with the originating account (identification information) of the resource document.  Once the resource data value is extracted and the new coordinate area has been received, the process 400 may continue to block 418 where the new coordinate area is linked with the resource document type or the resource document source (paragraph 0059)); 
Note: Hall does not clearly state that the image data and identification information are send in response to user entering identification information.  However, paragraph 84, Hall states once the expected coordinate area has been received or determined, the process 500 may include block 616, where the system applied data field specific OCR process.  Paragraph 83 states new image coordinate boundaries provided by the user.  Paragraph 54 states OCR engine 120 to perform data field specific OCR process. Paragraph 29 states OCR engine 120 can receive image from…computing device system 300…OCR engine is a component of the management entity system 200. Paragraph 27 states computer device system 300 may also be configured to transmit data and other information associated with the images of the resource documents, processing templates for those resource documents OCR instructions or the like to the managing system 200.  Since the OCR instruction and image data can only be transmitted separately or together (finite solutions), it would have been obvious to have image data and identification information to send in response to user entering identification information such that the data field specific OCR process can be carried out promptly without having to wait for OCR instruction or image data.
Although updating identification the image coordinate area (identification information) with value extracted by OCR (image processing) (420, fig. 4) appears inherently required output result extracted by OCR processing to associate with the image coordinate area, Hall et al fails to clearly teach output a result of image processing on the region identified with the information on the region that is obtained from the memory.
Nanaumi teaches output a result of image processing on a region identified with the information on the region that is obtained from the memory (information stored in the operation history database 1300 (memory), a transmission history record 1610 indicates that the selection region 1603 of the FAX image 1600 is selected, identification information is “code”, and an OCR result of “3891120” is transmitted (output) without correction in the transmission confirmation screen 1500 (paragraph 0129))
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Hall et al to include: output a result of image processing on the region identified with the information on the region that is obtained from the memory.
The reason of doing so is to allow user to view the processed result of the regions of a document and to be able to make improvement or save time for future image processing using the system.

Regarding claim 16, Hall et al teaches a non-transitory recording medium which, when executed by one or more processors, cause the processors to perform the image processing method of claim 15 (Any suitable transitory or non-transitory computer readable medium may be utilized (paragraph 0121)).
Regarding claim 17, Hall et al teaches wherein the system circuitry is configured to determine the region information based on a highlighted portion of a document received from the device (the system displays an outlined and/or highlighted area that indicates the expected coordinate area of the data field within the image of the data field (paragraph 0077)
Regarding claim 18, Hall et al teaches wherein the identification information indicates a type of document corresponding with the image data (The resource type data may include information about types of certain received or known resource documents (paragraph 0037))
Regarding claim 19, Hall et al teaches wherein the system circuitry is configured to store, in the memory, the identification information in association with an application name (OCR data 262 may include data associated with a general OCR application and/or data field specific OCR application, paragraph 0039, note: paragraph 36, OCR application, server application etc are name of an application) and a storage location (paragraph 36, memory device has multiple applications, in order to correctly launch the correct application, the identification has to also associate with a storage location of where the application is stored)

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
October 22, 2022
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675